Citation Nr: 0517828	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-08 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than April 6, 2004, 
for the grant of a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from January 1943 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the 
Department of Veterans' Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The veteran provided testimony in support of his appeal at a 
videoconference hearing that was chaired by the undersigned 
in an April 2005.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  On May 30, 2002, the veteran filed a formal claim for a 
total disability evaluation based on individual 
unemployability; at that time, he was service connected for 
residuals of a fracture of the left femur and injury to 
muscle group XIV, evaluated as 30 percent disabling, and a 
scar of the left thigh, dermatitis of the hands and feet, and 
osteomyelitis, each evaluated as 10 percent disabling; the 
veteran's combined service connected evaluation was 50 
percent.

3.  On April 6, 2004, the veteran filed a claim for service 
connection for multiple disabilities including, but not 
limited to, degenerative arthritis of the left ankle, left 
knee, left hip, and low back.

4.  A September 2004 rating action, in pertinent part, 
granted service connection degenerative joint disease of the 
left knee, evaluated as 30 percent disabling, degenerative 
joint disease of the lumbar spine, evaluated as 20 percent 
disabling; and degenerative joint disease of the left hip, 
evaluated as 20 percent disabling; the veteran's combined 
service connected evaluation was 80 percent.

5.  The veteran first met the schedular criteria for a total 
disability evaluation based on individual unemployability on 
April 6, 2004, the effective date he was granted service 
connection for degenerative joint disease and when his 
combined disability evaluation becamer80 percent; prior to 
April 6, 2004, it was not factually ascertainable that he was 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
April 6, 2004, for the grant of a total disability evaluation 
based on individual unemployability have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  


By a letter dated in July 2002, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim for a total 
disability evaluation based on individual unemployability, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  The RO further requested that 
the veteran identify and/or submit any evidence to VA that 
might be pertinent to the claim.  The July 2002 letter fully 
provided notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, No. 02-1077, slip op. at 
33 (U.S. Vet. App. Apr. 14, 2005).

Because the veteran filed a notice of disagreement as to the 
effective date of the total disability evaluation based on 
individual unemployability within one year of receiving 
notice of the original grant, the earlier effective date 
claim is considered to be a "downstream" issue from the 
original grant of a total disability evaluation based on 
individual unemployability.  The VA Office of General Counsel 
promulgated an advisory opinion holding that separate notice 
of the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

The October 2004 rating decision and October 2004 
Supplemental Statement of the Case (SOC) collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for an earlier effective date.  The 
October 2004 SSOC specifically set forth the regulations 
pertaining to the assignment of an earlier effective date.  
Further, a January 2004 Statement of the Case (SOC), which 
addressed the issue of entitlement to a total disability 
evaluation based on individual unemployability, specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the veteran of his and VA's respective 
obligations to obtain different types of evidence.  The 
January 2004 SOC also spelled out the requirements for 
establishing a total disability evaluation based on 
individual unemployability.  These documents also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Consequently, VA has satisfied its 
"duty to notify" the veteran.

VA treatment records have been obtained.  The veteran has not 
identified any outstanding records that would be pertinent to 
the claim on appeal.  VA examinations were also conducted.  
The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  Indeed, the Board notes that the 
veteran has not claimed that VA has failed to comply with the 
notice or duty to assist requirements of the VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The effective date of an award of increased compensation 
shall be the earliest date that it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA's receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(1)-(2).  
In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase), and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  The Court further noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.

For VA purposes, total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Also, it is noted that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service- connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  The question in a total disability evaluation 
based on individual unemployability case is whether the 
veteran is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in 
fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

On May 30, 2002, the veteran filed a formal application for a 
total disability evaluation based on individual 
unemployability.  At the time he filed his application, the 
veteran was service connected for the residuals of a fracture 
of the left femur and injury to muscle group XIV, evaluated 
as 30 percent disabling, and a scar of the left thigh, 
dermatitis of the hands and feet, and osteomyelitis, each 
evaluated as 10 percent disabling.  His combined service 
connected evaluation was 50 percent.  See 38 C.F.R. § 4.25 
(2004).

Entitlement to a total disability evaluation based on 
individual unemployability was denied in October 2002.  The 
RO found that the veteran did not meet the schedular criteria 
under 38 C.F.R. §  4.16 for the assignment of a total 
disability evaluation based on individual unemployability.  
Although he was not currently employed, the RO determined 
that an extra-schedular evaluation was not warranted.  The RO 
stated that there was no evidence that the veteran's service 
connected disabilities, in and of themselves, caused him to 
be unemployed.  The veteran appealed this decision.

On April 6, 2004, the veteran filed a claim for service 
connection for multiple disabilities including, but not 
limited to, degenerative arthritis of the left ankle, left 
knee, left hip, and low back.  He maintained that those 
disabilities were secondary to his service connected left 
femur fracture and muscle group damage.  A series of VA 
examinations was conducted in August 2004.

By a rating action dated in September 2004, the veteran was 
assigned a 30 percent disability evaluation for degenerative 
joint disease of the left knee, after being granted service 
connection for the same.  Service connection was also granted 
for degenerative joint disease of the lumbar spine and 
degenerative joint disease of the left hip, each evaluated as 
20 percent disabling.  The RO further granted service 
connection for chronic left ankle strain, which was evaluated 
as 10 percent disabling.  Effective date of the grants of 
service connection was April 6, 2004.  The veteran's combined 
service connected evaluation was 80 percent.

In October 2004, the RO granted the veteran a total 
disability evaluation based on individual unemployability.  
The effective date of the award was April 6, 2004, which was 
the date the veteran first met the criteria for the benefit.  
The RO indicated the veteran did not meet the schedular 
requirement prior to April, 6, 2004.

The veteran contends that he should have been assigned 
earlier effective date for his total disability evaluation 
based on individual unemployability.  He argues that his 
service connected disabilities have been preventing him from 
working since 2001.  Although he has not worked since 1989, 
the veteran feels that his service connected disabilities did 
not increase in severity until 2001.  

After careful review of the case, the Board finds that an 
effective date prior to April 6, 2004, for the award of a 
total disability evaluation based on individual 
unemployability is not warranted.

The RO's award of a total disability evaluation based on 
individual unemployability was predicated, at least in part, 
on the RO's September 2004 grant of service connection for 
degenerative joint disease of the left knee, left hip, and 
low back, effective from April 6, 2004.  By virtue of this 
decision, the disability rating for the veteran's 
degenerative joint disease, when viewed as a disability 
stemming from a common etiology, was 60 percent.  This action 
also resulted in a combined disability evaluation of 80 
percent from April 6, 2004.  In other words, the veteran did 
not meet the schedular criteria under 38 C.F.R. § 4.16 for a 
total disability evaluation based on individual 
unemployability prior to this date.  

Further, there is no evidence showing that the veteran was 
unemployable due to his service-connected disabilities prior 
to April 6, 2004.  The Board notes that, at the time he filed 
his claim for a total disability evaluation based on 
individual unemployability in 2002, the veteran was only 
service connected for residuals of a fracture of the left 
femur and injury to muscle group XIV, a scar of the left 
thigh, dermatitis of the hands and feet, and osteomyelitis.  
In that regard, there was no evidence that the veteran had 
been frequently hospitalized for treatment of the 
disabilities.  There was also no evidence that those 
disabilities, in and of themselves, produced a marked 
interference with employment.  

Indeed, the Board notes that a VA examiner specifically 
addressed this question in an August 2002 examination report.  
The examiner opined that the veteran's service connected 
disabilities by themselves would not specifically make the 
veteran unemployable.  Although he had worked as a pipe 
setter and welder for many years, the examiner believed that 
the veteran was capable of being retrained or doing some type 
of sedentary work.  However, the examiner did believe that 
the veteran's service connected conditions (thigh muscle 
injury, osteomyelitis, skin condition, and superficial scars) 
coupled with his other non-service-connected disabilities (to 
include anemia, prostate cancer, polyarthritis, coronary 
artery disease, gastroesophageal reflux disease, and left 
total knee replacement) would preclude him from any 
meaningful work.  The Board has reviewed the record for the 
period prior to April 6, 2004 and finds no conflicting 
medical opinion of record with greater probative weight.  

As previously noted, the effective date for an award of a 
total disability evaluation based on individual 
unemployability will be the date of receipt of the claim or 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(o)(1).  Here, although the veteran's claim for a TDIU 
was received in May 2002, the date that entitlement arose is 
April 6, 2004.  Therefore, the proper effective date is April 
6, 2004.






ORDER

Entitlement to an effective date earlier than April 6, 2004, 
for the grant of a total disability evaluation based on 
individual unemployability is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


